DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25, 35, and 38-39 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Crinon et al (Pub. No. 20100172343) in view of Rathnam et al. (Pub. No. 20140314022).
- With respect to claims 21, 35, Crinon teaches a voice over Internet protocol (VoIP) device, couple to a local area network and a wide area network for selecting a codec, comprising: a link monitor to detect an Internet link (e.g. block VOIP endpoint in Fig. 1); and an interface coupled to the link monitor, wherein the interface is configured to: determined a bandwidth range of the Internet link and type of the Internet link to select the codec (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”), wherein the bandwidth range of the Internet link is calculated using an amount of time it takes a packet to be sent and received (e.g. measuring a round trip time in claim 1); and selected the codec based on the bandwidth range of the Internet link and the type of the Internet link (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”).  Crinon discloses the VoIP device couple to LAN/WAN (see par. 13 and Fig. 1), but explicitly fail to teach the VoIP device couple to LAN and WAN, Rathnam teaches the VoIP couple to LAN and WAN (see Fig. 1 block 101, 122s), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date implement the method of couple to LAN and WAN for fast service since Crinon discloses one network instead of two networks.
- With respect to claim 22, Crinon teaches wherein the type of the Internet link is an ethernet, cellular, LTE, legacy, T1/Data, or digital subscriber line (DSL) (e.g. par. 02-3).  
- With respect to claims 23-24, Crinon teaches wherein the link monitor detects the Internet link by at least one of monitoring electrical characteristics, link status, or checking networking reachability of the Internet link (e.g. par. 26 discloses determining whether a statistical trend has been achieved such as electrical characteristics).  
- With respect to claims 25, Crinon teaches wherein the usage of the Internet link includes a percentage of the Internet link used for voice data and a percentage of the Internet link used for video data (par. 2, 21 for voice and video and data in communication).  
- With respect to claim 38, Crinon teaches wherein the first Internet link is a first type of Internet and the second Internet link is a second type of Internet link and the interface selects a second codec that is a second type of codec to couple to the second Internet link (e.g. Fig. 10 shows the two internet link).  
- With respect to claim 39, Crinon teaches wherein the second Internet link has a second bandwidth range (it is inherently to know the bandwidth range of link between the internet and mobile network as in Fig. 1).  


Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crinon et al. (Pub. No. 20100172343).
- With respect to claims 26-28, Crinon explicitly fails to teach wherein a business policy includes cost and criticality of call is used for selecting the codec, but Crinon teaches type of network policy for selecting code (see par. 29-30) and adjusting network policy from call to call (see par. 31), which would have been obvious to a person of ordinary skill in the art before the effective filling date to consider the network policy as business policy include cost and criticality for call.   



Claim 29-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crinon et al. (Pub. No. 20100172343) and Bush (Pub. No. 20090168757) in further view of Rathnam et al. (Pub. No. 20140314022).
- With respect to claim 29, Crinon teaches an edge device, acting as a back-to-back user agent for a VoIP device upstream, for selecting a codec during a call, comprising: an interface coupled to the first Internet link and the second Internet link (e.g. block VOIP endpoint in Fig. 1), wherein the interface determines a bandwidth range of the second Internet link and type of the second Internet link and the determined bandwidth range of the second Internet link and the determined type of the second Internet link are used to select the codec (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”), and wherein the type of the second Internet link is an ethernet, cellular, LTE, legacy, T1/Data, or digital subscriber line (DSL) (e.g. par. 02-3).  Crinon fails to teach a link monitor to detect a switch from a first Internet link to a second Internet link, but Bush teaches mobile selects links (as Fig. 1 and Fig. 10), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the step of selecting link of Bush’s invention into Crinon’s invention for better service. and selected the codec based on the bandwidth range of the Internet link and the type of the Internet link (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”).  Crinon discloses the VoIP device couple to LAN/WAN (see par. 13 and Fig. 1), but explicitly fail to teach the VoIP device couple to LAN and WAN, Rathnam teaches the VoIP couple to LAN and WAN (see Fig. 1 block 101, 122s), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date implement the method of couple to LAN and WAN for fast service since Crinon discloses one network instead of two networks.
- With respect to claim 30, Crinon teaches wherein the bandwidth range of the second Internet link is calculated by a bandwidth detector using a packet timing operation (e.g. measuring a round trip time in claim 1).  
- With respect to claim 31, Crinon teaches wherein the interface selects the codec for the second internet link using a codec selector (e.g. Fig. 1).  
- With respect to claim 32, Bush teaches wherein the interface includes a type detector to determine the type of the second Internet link (e.g. Fig. 1).  
- With respect to claim 33, Crinon teaches wherein the interface includes a usage detector to determine usage of the second Internet link (e.g. amount time need to transfer data par. 13).  
- With respect to claim 34, Bush teaches wherein the switch from the first Internet link to the second Internet link occurs in response to low voice quality, low video quality, delays, or the first Internet link not responding (e.g. step 1004 in fig. 10).  
- With respect to claim 37, Crinon fails to teach a link monitor to detect a switch from a first Internet link to a second Internet link, but Bush teaches mobile selects links (as Fig. 1 and Fig. 10), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the step of selecting link of Bush’s invention into Crinon’s invention for better service.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471